DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
	
Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the RCE filed on 06/03/2021.
Claims 10 and 11 have been cancelled.
Claims 1, 2, and 7 have been amended.
Claims 1-9 are currently pending and have been examined.



Response to Arguments

Applicant’s arguments with respect to the 35 USC §103 rejection of claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended elements are disclose by the new combination Arvenitis, Shuster-Archiga, and Nagarajan.
	
	

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvanitis (US 2015/0262245) in view of Shuster-Arechiga (US 2014/0214505) and Nagarajan (US 2013/0262191).
Claim 1:
Arvanitis discloses:
A computer-implemented method for calculating a metric of a user's community or environmental performance among a plurality of users of a collection of social network application platforms, the method comprising the steps of (determine user influence/rank, see [0021]):
storing, on a physical memory device, computer executable instructions (memory, processor, see [0006]) for identifying […] opportunities for community and environmental action be included in a content feed addressable to the user and providing […]to the user (offer feed, see [0041, 0042]); and 

providing a processor for accessing and executing the computer executable instructions, that when executed by the processor (memory, processor, see [0006]): 
monitors interactions between the user and at least one of the plurality of users and the […] (monitor social connections between users/orgs, see [0021]); 
monitors a type of interaction and associated community or … of the interactions (monitor user interactions, see [0026]); 
stores the interactions in a profile unique to the user (store status and interaction into user profile, see [0018]); 
Arvanitis does not explicitly disclose but Shuster-Archegia teaches:
Shuster-Arechiga teaches:
Community or environmental performance (measuring environmental benefits, users achieving an environmental goal such as recycling, see [0008, 0068])
environmental impact/achievement (measuring environmental benefits, users achieving an environmental goal such as recycling, see [0008, 0068])
determines from the profile unique to the user (user account, see item 2030, 2040 in figure 3 and [0008, 0015]) at least one community environmental impact or achievement or new community/environmental contribution by the user (recycling an item, see item 2010 in figure 3, and [0008, 0015]); and 
for each of said at least one community environmental achievement or contribution, assigns a numerical value to an amount, a frequency (providing credit or recognition on a social network for the amount or cumulative amount of the environmentally beneficial act, see [0067, 0069, 0075]), a location of the user (user location via GPS, see [0013]), and a quality of the profile unique to the user data representative of the user's performance in each of the at least one community/environmental achievement or contribution (ranking the user on a social network for performance of recycling activities, see [0015]).
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
The combination of Arvanitis and Shuster-Archegia does not explicitly disclose, but Nagarajan teaches:
Volunteer opportunities (volunteer opportunities with charitable organizations for scoring social engagement, see [0006, 0016])
volunteer opportunities generated by a plurality of non-profit or charitable organizations plurality of non-profit or charitable organizations (volunteer opportunities with charitable organizations for scoring social engagement, see [0006, 0016])
	It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga and the systems and methods for measuring and scoring engagement in organizations of Nagarahan because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]); and 3) a need exists for organizations to monitor member engagement and interactions with organizations and provide a metric/score to assist in monitoring the engagement (see Nagarajan [0003, 0004]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities with Nagarajan’s system for measuring and scoring engagement between organizations and members. 
Claim 2. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 1 above; Arvanitis further discloses:
a number of documented actions, achievements and contributions … the user has taken with other users of said plurality of users via a service provider's social network application platform (user posts/contributions, see [0023, 0027]); 
a frequency of actions and positive contributions between the user and the non-profit or charity organizations via the service provider's social network application platforms (user posts/contributions, see [0023, 0027, 0034]); 
a quality or a measured applicable impact of interactions and documented actions between the user and the other users via the service provider's social network application platform (attributing connections/posts to level of influence, see [0021, 0022, 0027]); and 
Arvanitis does not explicitly disclose:
wherein the user's community or environmental performance is global and based on at least one of (influence as a measure of social connections between users/orgs, see [0021]):
positively impacting a community or an environment 
an amount of time invested by the user towards the documented actions and positive contributions.
Shuster-Arechiga teaches:
wherein the user's community or environmental performance is global and based on at least one of (measuring environmental benefits, users achieving an environmental goal such as recycling, see [0008, 0068])
positively impacting a community or an environment  (measuring environmental benefits, users achieving an environmental goal such as recycling, see [0008, 0068])
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
Nagarajan teaches:
an amount of time invested by the user towards the documented actions and positive contributions (measuring volunteer hours/contributions, see [0016]).
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga and the method for measuring an scoring social engagement of Nagarajan because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]); and 3) a need exists for monitoring user engagement to improve engagement among users (see Nagarajan [0003-0004]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation with Shuster-Arechiga’s method of promoting environmentally beneficial activities and Nagarajan’s method for quantifying time invested by a user for a particular purpose. 

Claim 3. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 1 above.
Arvanitis does not explicitly disclose:
further comprising a step of determining the at least one community and environmental impact achievement of the user results from a statistical analysis of data in the profile unique to the user.
Shuster-Arechiga teaches:
further comprising a step of determining the at least one social and environmental impact achievement of the user (recycling an item, see item 2010 in figure 3, and [0008, 0015]) results from a statistical analysis of data in the profile unique to the user (ranking the user on a social network for performance of recycling activities, see [0015]).
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
Claim 4. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 3 above; Arvanitis further discloses:
Arvanitis does not explicitly disclose:
wherein the statistical analysis focuses on at least one of community and environmental performance indicators, skills, and community/impact outcomes contained in the profile unique to the user.
Shuster-Arechiga teaches:
wherein the statistical analysis focuses on at least one of community and environmental performance indicators, skills, and community/impact outcomes contained in the profile unique to the user (ranking the user on a social network for performance of recycling activities, benefits to environment, see [0015]; measuring environmental benefits, users achieving an environmental goal such as recycling, see [0008, 0068]).
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
Claim 5. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 1 above; Arvanitis further discloses:
wherein the computer executable instructions when executed by the processor (computer/processor, see [0006]) further generates a pairing list comprising a rank ordering of a plurality of individuals whose assigned numerical value for a specific community/environmental performance indicator is higher than assigned numerical values of other users of the social network groups for the same specific community environmental performance indicator (rank user profiles based on social network data, see [0021, 0022]).
Arvanitis does not explicitly disclose (underlined portion):
wherein the computer executable instructions when executed by the processor further generates a pairing list comprising a rank ordering of a plurality of individuals whose assigned numerical value for a specific community/environmental performance indicator is higher than assigned numerical values of other users of the social network groups for the same specific community environmental performance indicator 
Shuster-Arechiga teaches (underlined portions):
wherein the computer executable instructions when executed by the processor further generates a pairing list comprising a rank ordering of a plurality of individuals whose assigned numerical value for a specific community/environmental performance indicator is higher than assigned numerical values of other users of the social network groups for the same specific community environmental performance indicator (ranking the user on a social network for performance of recycling activities, see [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
Claim 6. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 5 above; Arvanitis further discloses:
wherein the generated pairing list is multi-dimensional to provide additional numerical values for each sub- topic of a topic of interest (targeting users with events/offers based on experiences/interests, see [0042]).
Claim 7. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 5 above; Arvanitis further discloses:
wherein the computer executable instructions when executed by the processor further receives user- specified opportunities of interest from users (targeting users with events/offers based on experiences/interests, see [0042]); and 
automatically identifies sources or organizations with volunteer opportunities for the users using the pairings list (targeting users with events/offers based on experiences/interests, see [0042]).
Claim 8. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 1 above; Arvanitis further discloses:
wherein the assigned numerical value takes into account an activity of the user and one or more previously documented community/environmental achievements of the user (rank user based on degree of influence/social connections, see [0021, 0022]).
Arvanitis does not explicitly disclose (underlined portion):
wherein the assigned numerical value takes into account an activity of the user and one or more previously documented community/environmental achievements of the user 
Shuster-Arechiga teaches (underlined portion):
wherein the assigned numerical value takes into account an activity of the user and one or more previously documented community/environmental achievements of the user (ranking the user on a social network for performance of recycling activities, see [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 
Claim 9. 
Arvanitis and Shuster-Arechiga disclose the elements of claim 5 above; Arvanitis further discloses:
wherein the assigned numerical value takes into account a location of the user, an activity of the user, and one or more previously documented community/environmental achievements of the users (monitor location, see [0026]; monitor connections to determine influence/rank, see [0021, 0022]).
Arvanitis does not explicitly disclose (underlined portions):
wherein the assigned numerical value takes into account a location of the user, an activity of the user, and one or more previously documented community/environmental achievements of the users 
Shuster-Arechiga teaches (underlined portions):
wherein the assigned numerical value takes into account a location of the user, an activity of the user, and one or more previously documented community/environmental achievements of the users (ranking the user on a social network for performance of recycling activities, see [0015])
	It would have been obvious to one of ordinary skill in the art to combine the system and method exchanging digital offers and information of Arvanitis with method for monitoring the rates of recycling and other environmentally beneficial actions of Shuster-Arechiga because 1) a need exists for a system to generate user profiles for advertising purposes (see Arvanitis [0003-0004]); and 2) a need exists for promoting activities that are environmentally friendly (see Shuster-Arechiga [0008-0009]). A more robust system of promoting environmentally beneficial activities is created by combining Arvanitis’ method of profile generation and Shuster-Arechiga’s method of promoting environmentally beneficial activities. 


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to promoting environmentally responsible activities.
U.S. Pub No. 2016/0253710 to Publicover disclosing methods of delivering content based on a user’s moral values.
U.S. Pub No. 2014/0297395 to Chao disclosing methods to promote community engagement.
U.S. Pub No. 2013/0191201 to Weise disclosing methods of natural resource conservation.
U.S. Pub No. 2012/0054024 to Polizzotto disclosing methods of matching environmental advertisements to environmental projects.
U.S. Pub No. 2012/0123789 to Patel disclosing methods for facilitating volunteering.
U.S. Pub No. 2010/0250356 to Gillenson disclosing methods to incentivize carbon credit rewards and interactive participation of individuals and groups.
	U.S. Pub No. 2006/0100897 to Halloran disclosing a system for assessing and improving the social responsibility of a business.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682